PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1765


BRUCE BERG, as an heir to Benjamin Katz, a partner in Firma D. Katz,

                    Plaintiff – Appellant,

             v.

KINGDOM OF THE NETHERLANDS; MINISTRY OF EDUCATION CULTURE
& SCIENCE OF THE NETHERLANDS; THE CULTURAL HERITAGE
AGENCY OF THE NETHERLANDS; MUSEUM HET REMBRANDTHUIS, a/k/a
Rembrandt House Museum; MUSEUM BOIJMANS VAN BEUNINGEN; THE
FRANS HALS MUSEUM; THE         CENTRAAL MUSEUM; MUSEUM
CATHARIJNECONVENT; THE RIJKSMUSEUM; THE RIJKSMUSEUM
TWENTHE; THE DORDRECHTS MUSEUM; MUSEUM DE LAKENHAL;
MUSEUM GOUDA; MUSEUM VOOR RELIGIEUZE KUNST; THE
BONNEFANTENMUSEUM; HET NOORDBRABANTS MUSEUM; THE
LIMBURGS MUSEUM; PALEIS HET LOO; MUSEUM ONS’ LIEVE HEER OP
SOLDER; STICHTING BIJBELS MUSEUM; MUSEUM ROTTERDAM;
MUSEUM      HET    PRINSENHOF;  HISTORISCH  CENTRUM    HET
MARKIEZENHOF,

                    Defendants – Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:18-cv-03123-BHH)


Argued: October 27, 2021                                      Decided: February 3, 2022


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and Michael F.
URBANSKI, Chief United States District Judge for the Western District of Virginia, sitting
by designation.
Affirmed by published opinion. Judge Urbanski wrote the opinion, in which Judge
Richardson and Judge Quattlebaum joined.


ARGUED: Daniel Woofter, GOLDSTEIN & RUSSELL, P.C., Bethesda, Maryland, for
Appellant. Samuel Batiste Hartzell, WOMBLE BOND DICKINSON (US) LLP, Raleigh,
North Carolina; Sarah Erickson Andre, NIXON PEABODY LLP, Los Angeles, California,
for Appellees. ON BRIEF: Joel M. Androphy, Rebecca Lynne Gibson, BERG &
ANDROPHY, Houston, Texas; E. Paul Gibson, E. PAUL GIBSON P.C., North
Charleston, South Carolina, for Appellant. Brent F. Powell, WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina, for Appellees. Donald I. Baker,
Lucy S. Clippinger, BAKER & MILLER PLLC, Washington, D.C., for Appellees
Kingdom of the Netherlands, Ministry of Education, Culture & Science of the Netherlands,
and Cultural Heritage Agency of the Netherlands. Thaddeus J. Stauber, Kristin M.
Jamberdino, NIXON PEABODY LLP, Los Angeles, California, for Appellees Museum
Het Rembrandthuis, a/k/a Rembrandt House Museum; Museum Boijmans Van Neuningen;
Frans Hals Museum; Centraal Museum; Catharijneconvent; Rijksmuseum; Rijksmuseum
Twenthe; Dordrechts Museum; Museum de Lakenhal; Museum Gouda; Museum Voor
Religieuze Kunst; Bonnefantenmuseum; Het Noordbrabants Museum; Limburgs Museum;
Paleis Het Loo; Museum Ons’ Lieve Heer Op Solder; Stichting Bijbels Museum; Museum
Rotterdam; Museum Het Prinsenhof and Historisch Centrum Het Markiezenhof.




                                           2
URBANSKI, Chief District Judge:

       Bruce Berg, a resident of South Carolina, brought suit for recovery of paintings and

other works of art taken under duress by the Nazis following the German invasion of the

Netherlands in 1940. At the time of the German invasion, Berg’s grandfather, Benjamin

Katz, was a partner in Firma D. Katz, which owned and operated three art galleries

specializing in the sale of paintings by Dutch Old Masters. Following World War II, many

of the stolen artworks were returned to the Netherlands by the United States military under

Collection Point Agreements in which the Netherlands agreed to hold the art as “custodians

pending the determination of the lawful owners thereof.” See, e.g., J.A. 100. Firma D. Katz

was liquidated in 1974, 1 and the artworks have not been returned to the heirs of its partners,

Benjamin and Nathan Katz.

       Berg brought suit in the District of South Carolina against the Kingdom of the

Netherlands; Ministry of Education, Culture & Science of the Netherlands (“Ministry”);

Cultural Heritage Agency of the Netherlands (“RCE”); and several private and public

municipal museums in the Netherlands holding the artworks. 2 Claiming ownership of the



       1
          The amended complaint alleges that “Firma D. Katz was forced to liquidate as a
result of ‘Aryanization’ policies in February of 1941. Firma D. Katz continued operations
after that period with ‘Aryan’ owners as N.V. Schilderijen en Antiquiteitenhandel v/h
Firma D. Katz.” Am. Compl. ¶ 128. Benjamin Katz returned to the Netherlands after its
liberation in May 1945, and took over the “Aryanized” Firma D. Katz on October 3, 1946.
Id. at ¶ 144. Following Benjamin Katz’s death in 1962, Firma D. Katz was liquidated in
1974. Id. at ¶ 157.
        2
          The four public municipal museums are Dordrechts Museum, Museum de
Lakenhal, Museum Het Prinsenhof, and Historisch Centrum Het Markiezenhof. The
amended complaint seeks restitution for 143 paintings and other artworks, thirteen of which
are alleged to be held in the municipal museums. Am. Compl. ¶¶ 37, 38, 48, and 49.
                                              3
artworks, Berg brought claims for declaratory judgment, conversion, unjust enrichment,

and constructive trust, arising from the alleged taking and retention of the artworks in

violation of international law.

       The district court considered a series of jurisdictional and procedural challenges to

the amended complaint and granted Defendants’ motion to dismiss on several grounds.

First, the court held that the Ministry and RCE are political subdivisions of the Netherlands

entitled to sovereign immunity under the Foreign Sovereign Immunities Act (“FSIA”), 28

U.S.C. § 1602, et seq. Second, the court held that the municipal and private museums had

insufficient contacts with South Carolina to support the court’s exercise of personal

jurisdiction. Third, the court concluded that venue was not proper in South Carolina as to

the municipal and private museums. Fourth, the court concluded that the allegations of the

amended complaint were insufficient to show that Berg had a legally cognizable interest

providing him standing to sue.

       Berg appealed some, but not all, of these rulings. At the outset, it is important to

focus on the limited scope of this appeal. The Statement of Issues section of Berg’s

opening brief raised three issues on appeal:

       1. Whether the Ministry and RCE are political subdivisions of the Netherlands for

       FSIA immunity purposes.

       2. Whether the district court erred in holding that it had no personal jurisdiction over

       the municipal museums.

       3. Whether the district court erred in holding that Berg lacked Article III standing.

Appellant’s Opening Br. at 2.

                                               4
       The opening brief did not appeal the district court’s dismissal of several party

defendants, including the Kingdom of the Netherlands and the private museums. Nor did

the opening brief directly raise as a ground for appeal the district court’s dismissal for lack

of venue over the municipal museums. Berg’s opening brief mentions venue in passing on

the last page of the Conclusion section, stating only: “That leaves one last reason for the

District Court’s dismissal: improper venue. Because the District Court’s finding of

improper venue was based solely on its personal jurisdiction holding, its dismissal based

on venue does not pass muster.” Appellant’s Opening Br. at 54 (internal citation omitted).

In a footnote, Berg added “[c]onsequently, if Plaintiff succeeds in this appeal, on remand,

he will request transfer of this action to the U.S. District Court for the District of Columbia,

where venue is proper under 28 U.S.C. § 1391(f)(4).” Id. at 54 n.42.

       As such, this appeal concerns only two groups of defendants: (1) the Ministry and

RCE, and (2) the four municipal museums. As to the Ministry and RCE, we affirm the

district court’s judgment that the Ministry and RCE, as political subdivisions of the

Netherlands, are not subject to suit in federal court under the expropriation exception of

the FSIA. 3 As to the municipal museums, we affirm their dismissal for lack of venue.




       3
         The district court correctly concluded that the four municipal museums fell within
the expropriation exception to FSIA as the artworks were taken by the Nazis in violation
of international law, and that while the artworks were not present in the United States, the
municipal museums owning or operating facilities holding those artworks were agencies
or instrumentalities of the Netherlands engaged in commercial activity in the United States.

                                               5
                                             I.

       Under the FSIA, “a federal court has subject matter jurisdiction over a claim against

a foreign state only if that claim falls within one of the FSIA’s exceptions to immunity.”

Wye Oak Tech., Inc. v. Republic of Iraq, 666 F.3d 205, 206 (4th Cir. 2011). As Berg’s

claim does not arise from commercial activity by defendants in the United States, the only

applicable exception to sovereign immunity under the FSIA is the expropriation exception

found in 28 U.S.C. § 1605(a)(3). The expropriation exception states:

              (a) A foreign state shall not be immune from the jurisdiction of
                  courts of the United States or of the States in any case―

                         (3) in which rights in property taken in violation of
                             international law are in issue and that property or
                             any property exchanged for such property is
                             present in the United States in connection with a
                             commercial activity carried on in the United
                             States by the foreign state; or that property or any
                             property exchanged for such property is owned
                             or operated by an agency or instrumentality of
                             the foreign state and that agency or
                             instrumentality is engaged in commercial
                             activity in the United States.

Because the artworks in question are not present in the United States, only the second

clause of §1605(a)(3) applies here.

       As the court explained in Wye Oak, “the FSIA applies to the component parts of a

foreign state, distinguishing those that are legally separate from the foreign state from those

that are not.” 666 F.3d at 214. Under the dichotomy employed in the statute, legally

separate agencies and instrumentalities may lose their sovereign immunity under the




                                              6
second clause of the expropriation exception, while legally inseparable political

subdivisions cannot. 4 The Wye Oak court explained:

              The FSIA applies not only to a foreign state, but also to that
              state’s components . . . . 28 U.S.C. § 1603(a). After noting that
              the term “foreign state” includes a “political subdivision”
              thereof, the FSIA goes on to further differentiate an “agency or
              instrumentality” in terms that are significant to our discussion:
              an agency or instrumentality, under the FSIA, is “a separate
              legal person.” Id. at § 1603(b)(1).

               As the statutory text attributes separate legal status only to an
              agency or instrumentality, which is, in turn, distinguished as a
              subset of “political subdivision,” the FSIA creates a dichotomy
              in which a political subdivision does not have separate legal
              personhood unless it qualifies as an agency or instrumentality.

666 F.3d at 214. The court adopted a core functions test for distinguishing between a

political subdivision and an agency or instrumentality.

              To determine whether an entity is an agency or instrumentality
              ―and thus legally separate from the foreign state―or a mere
              political subdivision, courts ask “whether the core functions of
              the foreign entity are predominantly governmental or
              commercial.” Transaero, Inc. v. La Fuerza Aerea Boliviana,
              30 F.3d 148, 151 (D.C. Cir. 1994). If the core functions are
              commercial, courts treat the entity as an agency or
              instrumentality―legally separate from the foreign state; if the
              core functions are governmental, courts treat the entity as a
              mere political subdivision―not legally separate from the
              foreign state. Id. at 153.

666 F.3d at 214–15.


       4
         It is arguable that under the second clause of the expropriation exception, the
commercial actions of an agency or instrumentality may abrogate the sovereign immunity
of both that entity and any related foreign state or political subdivision. See de Csepel v.
Republic of Hungary, 859 F.3d 1094, 1110–13 (D.C. Cir. 2017) (“de Csepel I”) (Randolph,
J., concurring in part). Berg argued for such an interpretation below but concedes the issue
on appeal.
                                              7
       In applying the core functions test to the Ministry and RCE, the district court

considered them together. Berg does not appeal this unitary analysis, as he conceded below

“that the Agency [RCE] is a component of the Ministry which is ‘not legally separable’”

from it. As a result, because the Ministry is an agency or instrumentality of the Netherlands,

so is the Agency.” J.A. 995 (internal citation omitted). Consistently, in his opening brief

on appeal, Berg stated, “The parties agreed that the RCE was part of the Ministry, so the

District Court considered the core functions of the Ministry and RCE together.”

Appellant’s Opening Br. at 22 n.23.

       The Ministry was established by royal decree in 1965 and is one of twelve Dutch

ministries, including the Ministry of Defence, Ministry of Finance, and Ministry of Foreign

Affairs, reporting to the Prime Minister. Its responsibilities include primary and secondary

education, vocational education, higher education, science, and cultural heritage. J.A. 746–

47.

       An organizational order of February 21, 2018, describes the functions of the

Cultural Heritage Agency (RCE) as follows:

              On behalf of the Minister, the RCE implements legislation on
              heritage management and serves as a centre of expertise on the
              conservation of the Netherlands’ historic buildings,
              archaeological heritage and cultivated landscapes. The Agency
              bears joint responsibility for developing policy and for
              implementing policy on cultural heritage. It serves as a
              knowledge institute on protecting valuable evidence of human
              habitation. The Agency also bears joint responsibility for
              developing and implementing policy on movable cultural
              heritage and is a centre of expertise in this area. On behalf of
              the Ministry of Education, Culture and Science, the Agency
              manages the part of central government’s art collection that is
              not housed in national museums, and aims to make it as

                                              8
              accessible as possible. The Agency develops and disseminates
              information that supports and improves the management and
              preservations of the heritage collection and clarifies and raises
              awareness of its significance.

J.A. 749–50. As the district court noted, “the record leaves no doubt that the core function

of the Ministry, and thus of RCE, is predominantly governmental.” 2020 WL 2829757, at

*7. We agree.

       At the district court, Berg acknowledged that the “Ministry’s core functions appear

to be: (1) to set policy and regulate education, culture and media; and (2) to invest in

research, the media, and cultural functions, and to fund artists.” J.A. 994. Nevertheless,

both at the district court and on appeal, Berg ignores the expansive scope of the Ministry’s

functions and takes a decidedly myopic view, focusing only on its “funding and investing

in various initiatives,” id. at 994, and “property management,” Appellant’s Opening Br. at

23–24. Because a private player in the market could engage in investment or property

management, Berg argues that the Ministry’s core function is commercial. But Berg’s

focus on this narrow aspect of the Ministry’s broad functions runs contrary to the inquiry

demanded by the core functions test―“whether the core functions of the foreign entity are

predominantly governmental or commercial.” Wye Oak, 666 F.3d at 214. Plainly, on this

record, the core functions of the Ministry, encompassing all aspects of the government of

the Netherlands relating to education, culture, and science, are predominantly

governmental.

       Other courts considering such issues have considered entities similar to the Ministry

to be political subdivisions and applied FSIA immunity. In Taylor v. Kingdom of Sweden,


                                             9
No. 18-1133 (RJL), 2019 WL 3536599 (D.D.C. Aug. 2, 2019), the court was faced with

the question whether Sweden’s National Museums of World Culture (“NMWC”) was a

political subdivision of Sweden. Taylor sought return of the personal possessions and

certain remains of White Fox, a revered member of the Pawnee Nation who died while

visiting Sweden in 1875. The district court noted that:

              Defendants have submitted persuasive (and undisputed)
              evidence demonstrating that NMWC’s statutorily-defined core
              functions are an intrinsic part of Sweden’s sovereign structure
              and governmental operation. Those functions include the
              promotion of Sweden’s view of world culture to its own
              citizens and the international community as well as the
              country’s ability to share that world view with people and
              institutions domestically and around the world.

Id. at *3. As such, the court concluded that “[t]he record in this case establishes that

NMWC’s ‘core functions’ are intertwined with Sweden’s sovereign obligations such that

NMWC is part of the foreign state.” Id. at *4.

       The plaintiffs in Garb v. Republic of Poland, 440 F. 3d 579 (2d Cir. 2006), sought

redress for real property expropriated from Jewish persons and entities in post-War Poland.

Faced with the issue of the application of the expropriation exception to FSIA immunity

for agencies or instrumentalities, the Second Circuit affirmed the district court’s ruling that

Poland’s Ministry of the Treasury was a political subdivision of the state and not an agency

or instrumentality. Applying the core functions test, the Second Circuit agreed with the

district court’s finding “that the Ministry of the Treasury of Poland is ‘an integral part of

Poland’s political structure’ and that the Ministry’s ‘core function . . . is indisputably

governmental’ rather than commercial.” Id. at 595. In so doing, the court concluded that


                                              10
the district court’s reasoning was not contradicted by the legislative history of the FSIA.

Id. at 596–97; see also Magness v. Russian Federation, 247 F.3d 609 (5th Cir. 2001)

(applying core functions test for distinguishing service of process for political subdivisions

under 28 U.S.C. § 1608(a) and agencies and instrumentalities under 28 U.S.C. § 1608(b),

holding that “[u]nder this formulation, the Russian Ministry of Culture is governed by §

1608(a), while the Russian State Diamond Fund is a separate legal entity governed by §

1608(b)”).

       Berg relies on the decision of the district court in the District of Columbia in de

Csepel v. Republic of Hungary, No. 1:10-cv-01261 (ESH), 2020 WL 2343405 (D.D.C.

May 11, 2020) (“de Csepel II”). In that case, the descendants of a Jewish Hungarian art

collector brought suit in the District of Columbia against the Republic of Hungary, its

museums, and a state university to recover an art collection that was seized during World

War II. Previous rulings in the case confirmed that the Republic of Hungary retained FSIA

immunity. At issue in de Csepel II was whether a newly added defendant, Hungarian

National Asset Management Inc. (“MNV”), was an agency or instrumentality of Hungary

under the second clause of FSIA’s expropriation exception. Applying the core functions

test, the court noted that intelligence and security activities, for example, were almost

always governmental rather than commercial, while entities such as a state trading

company, a mining enterprise, or a steel company fell at the other end of the spectrum and

were predominantly commercial. “In the middle are cases involving cultural and financial

institutions.” Id. at *7. In finding MNV to be predominantly commercial, the district court

found that “[t]he non-governmental nature of MNV is apparent in light of Hungary’s choice

                                             11
several decades ago to transform its asset manager from a governmental agency into a joint-

stock company to take advantage of the benefits of corporate law.” Id. at *8. The de Csepel

II court distinguished Taylor and Garb on the basis that the entities in those cases, unlike

MNV, fell directly within the hierarchy of the national governments, “a category that is not

congruent with ‘agencies and instrumentalities.’” Id. (quoting Garb, 440 F.3d at 596).

       Addressing the district court’s opinion in this case, the de Csepel II court noted that

“MNV’s situation is factually distinguishable from that of the entities in Berg.” Id. at *9.

The Minister of Education, Culture and Science of the Netherlands reports to the Prime

Minister, not to a board of directors, and there was no evidence that the commercial

transactions in which the Ministry engaged resulted in individual profit. The de Csepel II

court contrasted the Hungarian MNV which was overseen by a board of directors charged

with ensuring the value-enhancing use of state assets. The court concluded:

              At their core, MNV’s functions are those that a private entity
              could engage in as well. Moreover, MNV’s placement outside
              of the Hungarian government, as a joint-stock company,
              further emphasizes its commercial, rather than governmental,
              nature. The Court thus concludes MNV is an “agency or
              instrumentality” of Hungary, not a political subdivision, and it
              loses its sovereign immunity pursuant to the second clause of
              the FSIA’s expropriation exception.

Id. at *10. Unlike the plaintiffs in de Csepel II, the record is devoid of any suggestion by

Berg that the Ministry has any separate identity from the government of the Netherlands.

And while one aspect of RCE’s functions―management of the Netherland’s art

collection―bears some similarity to the function performed in Hungary by MNV, the

record reflects that this management is but one part of RCE’s functional portfolio. See J.A.


                                             12
749–50. Berg’s focus on one aspect of the Ministry’s overall function―relating to

management of Dutch artworks―grossly understates the broader reach of the Ministry’s

governmental functions, encompassing Dutch national policy on education, science and

cultural heritage.

       Berg argues as well that the district court improperly focused on the structure of the

Ministry, rather than its function. But as Garb and de Csepel II teach, structure informs

function, and it was not improper for the district court to holistically assess the evidence

regarding the Ministry’s function. There is no evidence in this record suggesting that the

Ministry is a separate legal person, and the district court properly concluded that the

Ministry―and by stipulation RCE―is a political subdivision of the Netherlands entitled

to FSIA immunity.

       In sum, the record supports the district court’s finding that the Ministry, and thus

RCE, are political subdivisions of the Netherlands and do not lose FSIA immunity for

artworks located outside of the United States which were expropriated in violation of

international law.

                                             II.

       As to the municipal museums, the district court dismissed the complaint against

them for lack of venue. 5 Venue in civil actions against a foreign state is governed by 28


       5
         The district court concluded that the municipal museums were agencies or
instrumentalities of the Netherlands lacking sovereign immunity pursuant to the second
clause of the FSIA’s expropriation exception. That decision is not challenged on appeal
and is consistent with the holding in Altmann v. Republic of Austria, 142 F. Supp. 2d 1187,
1204 (C.D. Cal. 2001) (“The paintings are owned by the Republic, but are exhibited by the

                                             13
U.S.C. § 1391(f), and the district court found that subsection 1391(f)(3) governed the

municipal museums as agencies or instrumentalities of the Netherlands. 6 That subsection

permits venue in any judicial district in which an agency or instrumentality “is licensed to

do business or is doing business.” § 1391(f)(3). Though the district court found the

municipal museums had engaged in commercial activity in the United States, the venue

provision more narrowly focused on whether they did business in the District of South

Carolina. So the allegations of nationwide solicitation and sales did little to show that the

municipal museums are “doing business” in the District of South Carolina. 2020 WL

2829757, at *16. On appeal, Berg nowhere challenges this ruling.

       Berg only obliquely addresses venue on the last page of the Conclusion section of

his brief, stating “[b]ecause the District Court’s finding of improper venue was based solely

on its personal jurisdiction holding, its dismissal based on venue does not pass muster.”

Appellant’s Opening Br. at 54. But the district court did not base its finding of improper

venue as to the municipal museums on personal jurisdiction. As such, Berg’s scant

reference to venue is inapplicable to the district court’s judgment as to the municipal

museums. Rather, as to the municipal museums, the district court’s ruling was based on

the lack of sufficient allegations that the municipal museums did business in South Carolina

as required by § 1391(f)(3). In contrast, the district court did base its venue ruling as to the




Gallery. The exhibition of these paintings fulfills the ‘owned or operated by an agency of
instrumentality’ requirement. Therefore, Plaintiff’s claim meets the ‘owned or operated’
requirement of the expropriation exception of the FSIA.”) (internal citation omitted).
       6
         As the district court correctly determined that the Ministry and RCE were entitled
to sovereign immunity, it did not address venue for those entities.
                                              14
private museums on its finding that personal jurisdiction was lacking as to them. But Berg

did not appeal any aspect of the district court’s judgment as to the private museums. In

short, an assignment of error asserting that the district court’s venue ruling did not “pass

muster” because it “was based solely on its personal jurisdiction holding,” does not

challenge in any respect the district court’s wholly separate finding that the amended

complaint did not sufficiently allege that the municipal museums were doing business in

South Carolina to establish venue under § 1391(f)(3).

       Defendants filed a motion for summary affirmance arguing that the failure to

challenge the dismissal of the municipal museums dooms his appeal as it relates to the

municipal museums. See Abdul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 290–

91 (4th Cir. 2018) (dismissing appeal for failure to challenge all independent grounds for

dismissal clearly presented by district court). In his response, Berg does not claim that the

district court’s venue ruling as to the municipal museums was erroneous. 7 Rather, he argues

that following remand, venue should be transferred to the District of Columbia pursuant to

28 U.S.C. § 1406(a). Section 1406(a) provides that “[t]he district court of a district in which

is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the


       7
          Consistently, in footnote 42 of his opening brief and in a one paragraph rejoinder
in his reply brief, Berg does not argue that the district court’s finding that venue did not
exist as to the municipal museums under § 1391(f)(3) was wrong. Appellant’s Opening Br.
at 54; Appellant’s Reply Br. at 19–20. Instead, Berg asks, for the first time, that this court
directly transfer venue to the District of Columbia. While § 1391(f)(4) provides for venue
“(4) in the United States District Court for the District of Columbia if the action is brought
against a foreign state or political subdivision thereof,” Berg did not invoke this section at
the district court. In his Amended Complaint, Berg’s sole venue allegation was that
“[v]enue is proper in the District of South Carolina pursuant to 28 U.S.C. § 1391(f) because
Defendants do business in the District of South Carolina.” J.A. 53.
                                              15
interest of justice, transfer such case to any district in which it could have been brought.”

Relying principally on Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466 (1962), Berg notes

that dismissal, rather than transfer, may limit the causes of action he may bring should he

be required to refile in the District of Columbia because of the running of the statute of

limitations. As such, he claims that this situation demands transfer, rather than dismissal.

       In Goldlawr, the Eastern District of Pennsylvania transferred an antitrust case to the

Southern District of New York under § 1406(a). After determining that the Pennsylvania

district court lacked personal jurisdiction over defendants, the New York district court

dismissed the action, concluding that the lack of personal jurisdiction deprived the

Pennsylvania court of power under § 1406(a) to transfer the case. The Supreme Court

disagreed, holding that the power to transfer a case under § 1406(a) was not “limited to

actions in which the transferring court has personal jurisdiction over the defendants.” 369

U.S. at 465. The Court explained:

              The problem which gave rise to the enactment of the section
              was that of avoiding the injustice which had often resulted to
              plaintiffs from dismissal of their actions merely because they
              had made an erroneous guess with regard to the existence of
              some elusive fact of the kind upon which venue provisions
              often turn. Indeed, this case is itself a typical example of the
              problem sought to be avoided, for dismissal here would have
              resulted in plaintiff’s losing a substantial part of its cause of
              action under the statute of limitations merely because it made
              a mistake in thinking that the respondent corporations could be
              “found” or that they “transact * * * business” in the Eastern
              District of Pennsylvania. . . . The section is thus in accord with
              the general purpose which has prompted many of the
              procedural changes of the past few years―that of removing
              whatever obstacles may impede an expeditious and orderly
              adjudication of cases and controversies on their merits.


                                             16
Id. at 466–67. 8

       In Porter v. Groat, 840 F.2d 255 (4th Cir. 1988), the Eastern District of Virginia

declined to transfer a medical malpractice case to North Carolina because venue was proper

in Virginia. Following Goldlawr, we reversed the denial of the transfer of venue, reasoning

as follows:

              On these authorities we adopt as the rule in this circuit the
              reading of § 1406(a) that authorizes the transfer of a case to
              any district, which would have had venue if the case were
              originally brought there, for any reason which constitutes an
              impediment in the transferee district. Specifically, in the
              instant case, we read § 1406(a) to authorize the transfer to the
              Eastern District of North Carolina when the statute of
              limitations would bar adjudication on the merits in the Eastern
              District of Virginia but not in the Eastern District of North
              Carolina. Because we perceive it to be “in the interest of
              justice” for plaintiffs to have their day in court in North
              Carolina and we perceive no weighty countervailing reasons to
              deny transfer, we direct the district court on remand to grant
              the motion to transfer.

Id. at 258.

       While these cases support the transfer, rather than dismissal, of actions for lack of

venue in the interest of justice, they provide no solace to Berg. Unlike the plaintiffs in

Goldlawr, Internatio-Rotterdam, and Porter, Berg never asked the district court to transfer

venue to the District of Columbia. In fact, Berg argued below that the case should remain



       8
         The Court in Goldlawr cited an earlier decision of this court in Internatio-
Rotterdam, Inc. v. Thomsen, 218 F.2d 514, 517 (4th Cir. 1955), favoring transfer of venue,
in which the court stated “[c]ertainly such transfer is in accord with modern standards of
procedure, the purpose of which is to get away from time-consuming and justice-defeating
technicalities and secure the adjudication of the rights of the parties by as direct and as
expeditious a route as possible.”
                                            17
pending in South Carolina under § 1391(f)(3) and that venue was not mandatory in the

District of Columbia under § 1391(f)(4). J.A. 1019–20. Thus, not only has Berg failed to

argue on appeal that the district court’s venue ruling as to the municipal museums was

erroneous, he never asked the district court to transfer venue to the District of Columbia

under § 1406(a). “As this court has repeatedly held, issues raised for the first time on appeal

generally will not be considered.” Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)

(citing Nat’l Wildlife Fed. v. Hanson, 859 F.2d 313, 318 (4th Cir. 1988); Stewart v. Hall,

770 F.2d 1267, 1271 (4th Cir. 1985); Maynard v. Gen. Elec. Co., 486 F.2d 538, 539 (4th

Cir. 1973)). The district court’s dismissal for lack of venue over the municipal museums is

forfeited. Nothing in this record suggests that the district court’s venue ruling as to the

municipal museums constitutes fundamental error or results in a miscarriage of justice

warranting reversal.

       Finally, in his opposition to the motion for summary affirmance, Berg asks the court

to excuse his abandonment of the venue issue on appeal and order transfer of venue

directly. Berg’s request, however, ignores the fact that his failure to challenge the venue

ruling as to the municipal museums leaves no defendants remaining as to which venue

transfer would be appropriate. Again, Berg did not appeal the dismissal of the Kingdom of

the Netherlands or the private museums. Because the Ministry and RCE are not subject to

suit under the FSIA, the only remaining defendants on appeal are the four municipal

museums, holding only a fraction of the disputed artworks. The district court dismissed

Berg’s suit against the municipal museums on multiple grounds, including improper venue.

As the district court’s venue holding as to the municipal museums was not appealed, no

                                              18
defendants remain to be transferred. It bears reemphasizing that Berg not only failed to

appeal the venue ruling as to the municipal museums, he failed in the first instance to ask

the district court to transfer venue to the District of Columbia. Under these unusual

circumstances, the court cannot resuscitate Berg’s dismissed claim as to the municipal

museums and transfer venue to the District of Columbia. 9



                                            III.

       To be sure, Berg’s claim that the Nazi regime stole art owned by his grandfather’s

partnership presents a strong moral claim. However, as the Second Circuit noted in Garb

v. Republic of Poland, “strong moral claims are not easily converted into successful legal

causes of action.” 440 F.3d at 581 (internal citation omitted). “Despite the severe injuries

asserted by [Berg], the capacity of United States courts to exercise jurisdiction over

plaintiff[’]s claims hinges on a legal inquiry narrowly circumscribed by statute.” Id.

Because the Ministry and RCE are political subdivisions of the Netherlands, the FSIA bars

suit against them. While claims against the municipal museums, as agents and

instrumentalities of the Netherlands, fall within the expropriation exception to the FSIA,

as for venue, it is improper in South Carolina. As Berg did not ask the district court to

transfer venue or otherwise appeal the venue ruling as to the municipal museums, the

district court’s ruling as to venue compels affirmance of the judgment below.


       9
        Because the district court’s unassailable finding of lack of venue in South Carolina
provides an independent basis for dismissal and was not appealed, the court need not
address the district court’s finding of lack of personal jurisdiction over the municipal
museums and Berg’s lack of standing.
                                            19
     AFFIRMED




20